DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-19 are currently pending and claims 1-11 stand rejected.  Claims 12-19 are currently withdrawn due to a previous restriction requirement.
Election/Restrictions
Claims 1-11 are allowable. The restriction requirement between inventions , as set forth in the Office action mailed on April 3, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-19 from April 3, 2019 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
This application is under appeal and it was the decision of the appeal conferees to seek the opinion of a Quality Assurance Specialist.  Based on the response from the Quality Assurance Specialist and the TC Director, the previous rejection under section 101 is being withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted in the Office Action dated April 3, 2019 with regard to claim 1 Examiner determined that no prior art rejection is applicable.  Examiner reviewed the findings from international application PCT/US2016/036365 and determined that Camenisch et al. (U.S. Patent Publication 2012/0296829) did not fairly read on the limitations to which it was assigned as the citations were mixing attributions from the database setup, the wallet setup and the recharge operation in a manner that at most taught the individual operations but did not fairly teach or suggest a combination of operations that operated in the manner being claimed.  Furthermore even if such had not been the case the PCT application applied art in the form of the Maxwell reference that is the inventor’s own work and while this art is eligible under international examination 35 U.S.C. § 102 (b)(1) and (b)(2) would prevent use of the Maxwell reference as prior art as it is the inventor’s own work and falls within the one year grace period before the effective filing date which in this case is the June 8, 2015 filing date of the provisional application.  Rivest et al. (“How to Leak a Secret, C. Boyd (Ed.): ASIACRYPT 2001, LNCS 2248, pp. 552–565, 2001, © Springer-Verlag Berlin Heidelberg 2001) teaches the ring signature mechanism and other prior art references such as Mőser (Anonymity of Bitcoin Transactions: An 
As noted above with regard to the previous rejection under section 101 further consultation was made with a Quality Assurance Specialist and the TC Director and both viewed the claim as being directed towards eligible subject matter.  As no outstanding rejections are present the claims are deemed as being in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685